Title: From George Washington to Claude Gabriel, marquis de Choisy, 20 October 1781
From: Washington, George
To: Choisy, Claude Gabriel, marquis de


                  
                     Sir
                     Head Quarters 20th Octr 1781
                  
                  I have received the Letter which you did me the Honor to write this Morng & am much indebted to you for the Arrangements which you were so good as to make relative to the surrendering Troops.
                  I have ordered a Continental Officer to go & take charge of the Arms &c. and the persons of the several Departments will receive the Effects that Regard them.  I have the Honor to be &c.
                  
                     G.W.
                  
               